            Case 1:19-cv-03127-VM Document 8 Filed 04/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EXCELSIA LEATHERWARE COMPANY,                          Case No. 19 Civ. 3127

     Plaintiff,                                         RULE 7.1 STATEMENT
         - against -

 KENNETH HOROWITZ and
 BAG STUDIO, LLC,

     Defendants.


                  Pursuant to Federal Rule of Civil Procedure 7.1(a)(2) [formerly Local General

Rule 1.9] and to enable District Judges and Magistrate Judges of the Court to evaluate possible

disqualification or recusal, the undersigned counsel for Excelsia Leatherware Company certifies

that there are no corporate parents, affiliates and/or subsidiaries of said party.



Dated: New York, NY
       April 9, 2019

                                                       POLLOCK COHEN LLP

                                                       By:     /s/ Adam Pollock
                                                           Adam Pollock
                                                       60 Broad Street, 24th Floor
                                                       New York, NY 10004
                                                       (212) 337-5361
                                                       Adam@PollockCohen.com
                                                       Attorneys for Plaintiff
